DETAILED ACTION
This action is in response to communications filed on July 19th, 2021.
Claims are 1-21 are hereby allowed. 
The present application claims priority to provisional application no. 63/108,679, filed November 2nd 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Upon search and consideration in the technology area of establishing a mesh VPN configuration for teleworking office systems, no prior art was identified as teaching: establishing a peer-to-peer mesh VPN topology made up of VPN end nodes that form a star VPN topology with a VPN hub node via at least one spoke communication path, and the mesh VPN network being used by teleworker and office subsystems in accordance with the mesh VPN service profile of the VPN management and control platforms.
The aforementioned claim limitations in combination with all the other limitations of their respective independent claims, are therefor considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boutros		Pat. Pub.	2022/0124019
Aggarwal	Patent no.	8,260,922
Ozarkar		Patent no.	11,434,247
Zhang		Pat. Pub.	2021/0288881
Ramamoorthi	Pat. Pub.	2020/0252234
Syvanne	Pat. Pub.	2019/0253393
Chan		Pat. Pub.	2016/0359811
Young		Patent no.	9,531,766
Gillon		Pat. Pub.	2016/0373372
Medamana	Pat. Pub.	2020/0145256
Aguayo		Pat. Pub.	2013/0182712
Dunbar		Pat. Pub.	2018/0343146
Kolesnik	Pat. Pub.	2021/0168061
Sullenberger	Pat. Pub.	2019/0372936
Zhang		Pat. Pub.	2021/0185011
Meng		Pat. Pub.	2021/0036887

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
7/11/22
/BLAKE J RUBIN/Examiner, Art Unit 2457